 



Exhibit No. 10.39
(MOTOROLA LOGO) [c04593c0459300.gif]
STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: XXXXXX
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. and each of its subsidiaries (the “Company”) both as
defined in the Motorola Omnibus Incentive Plan of 2006 (the “2006 Plan”).
As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (“the Covered Options”), and Motorola having
provided me with Confidential Information as a Motorola appointed vice president
or elected officer, I agree to the following:
(1) I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions
during the course of my employment, any Company Confidential Information.
Confidential Information means information concerning the Company and its
business that is not generally known outside the Company. Confidential
Information includes: (i) trade secrets; (ii) intellectual property; (iii) the
Company’s methods of operation and Company processes; (iv) information regarding
the Company’s present and/or future products, developments, processes and
systems, including invention disclosures and patent applications; (v)
information on customers or potential customers, including customer’s names,
sales records, prices, and other terms of sales and Company cost information;
(vi) Company personnel data; (vii) Company business plans, marketing plans,
financial data and projections; and (viii) information received in confidence by
the Company from third parties. Information regarding products or technological
innovations in development, in test marketing or being marketed or promoted in a
discrete geographic region, which information the Company or one of its
affiliates is considering for broader use, shall not be deemed generally known
until such broader use is actually commercially implemented.
(2) I agree that during my employment and for a period of two years following my
termination of employment for any reason, I will not hire, recruit, solicit or
induce, or cause, allow, permit or aid others to hire, recruit, solicit or
induce, or to communicate in support of those activities, any employee of the
Company who possesses Confidential Information of the Company to terminate
his/her employment with the Company and/or to seek employment with my new or
prospective employer, or any other company.
(3) I agree that during my employment and for a period of two years following
the termination of my employment for any reason, I will not engage in activities
which are entirely or in part the same as or similar to activities in which I
engaged at any time during the two years preceding termination of my employment,
for any person, company or entity in connection with products, services or
technological developments (existing or planned) that are entirely or in part
the same as, similar to, or competitive with, any products, services or
technological developments (existing or planned) on which I worked at any time
during the two years preceding the termination of my employment. This paragraph
applies in the countries in which I have physically been present performing work
for the Company at any time during the two years preceding termination of my
employment.
(4) I agree that during my employment and for a period of two years following
the termination of my employment for any reason, I will not, directly or
indirectly, on behalf of myself or any other person, company or entity, solicit
or participate in soliciting, products or services competitive with or similar
to products or services offered by, manufactured by, designed by or distributed
by the Company to any person, company or entity which was a customer or
potential customer for such products or services and with which I had direct or
indirect contact regarding those products or services or about which I learned
Confidential Information at any time during the two years prior to my
termination of employment with the Company.
(5) I agree that during my employment and for a period of two years following
the termination of my employment for any reason, I will not directly or
indirectly, in any capacity, provide products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity which was a customer for such products or services and with which
customer I had direct or indirect contact regarding

 



--------------------------------------------------------------------------------



 



those products or services or about which customer I learned Confidential
Information at any time during the two years prior to termination of my
employment with the Company.
(6) I agree that by accepting the Covered Options, if I violate the terms of
paragraphs 1 through and including 5 of this Agreement, then, in addition to any
other remedies available in law and/or equity, all of my vested and unvested
Covered Options will terminate and no longer be exercisable, and for all Covered
Options exercised within two years prior to the termination of my employment for
any reason or anytime after termination of my employment for any reason, I will
immediately pay to the Company the difference between the exercise price on the
date of grant as reflected in the Award Document for the Covered Options and the
market price of the Covered Options on the date of exercise (the “spread”).
(7) The requirements of this agreement can be waived or modified only upon the
prior written consent of Motorola, Inc. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options. I
agree the Company shall have the right to assign this Agreement which shall not
affect the validity or enforceability of this Agreement. This Agreement shall
inure to the benefit of the Company assigns and successors.
(8) I agree that during my employment and for a period of two years following
the termination of my employment for any reason, I will immediately inform the
Company of (i) the identity of my new employer (or the nature of any start-up
business, consulting arrangements or self-employment), (ii) my new title, and
(iii) my job duties and responsibilities. I hereby authorize the Company to
provide a copy of this Agreement to my new employer. I further agree to provide
information to the Company as may from time to time be requested in order to
determine my compliance with the terms of this Agreement.
(9) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1, 2, 3, 4, and/or 5 of this Agreement will be
irreparable and I agree the Company may obtain injunctive relief against me in
addition to and cumulative with any other legal or equitable rights and remedies
the Company may have pursuant to this Agreement, any other agreements between me
and the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. I agree that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 12 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over me. This
relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.
(10) With respect to the subject matter hereof, this Agreement is my entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 12 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. I also agree that the court may modify
any invalid, overbroad or unenforceable term of this Agreement so that such
term, as modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.
(11) I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.
(12) I agree that this Agreement and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA.
I accept the jurisdiction of these courts and consent to service of process from
said courts solely for legal actions related to this Agreement and the Covered
Options..

         
 
       
  Date
    Signature     Printed Name
 
       
 
       
 
        Commerce ID

- 2 -



--------------------------------------------------------------------------------



 



IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO THE COMPENSATION AND LEADERSHIP COMMITTEE
OR ITS DELEGATE NO LATER THAN                     .

- 3 -